Citation Nr: 0203663	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  01-09 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for a psychiatric disability characterized as bipolar 
affective disorder, agoraphobia with panic attacks, and 
atypical psychosis.  A notice of disagreement was received in 
May 2001, a statement of the case was issued in July 2001, 
and a substantive appeal was received in November 2001.  


FINDINGS OF FACT

1.  By rating decision in September 1991, a claim by the 
veteran for entitlement to service connection for psychiatric 
disability was denied; a notice of disagreement was not 
received to initiate an appeal from that determination. 

2.  Evidence received since the September 1991 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.

3.  The veteran suffers from psychiatric disability, most 
recently diagnosed as bipolar affective disorder, agoraphobia 
with panic attacks, and atypical psychosis, which had its 
onset during his period of active military service.    


CONCLUSIONS OF LAW

1.  The September 1991 rating decision which denied 
entitlement to service connection for psychiatric disability 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
psychiatric disability.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001). 

3.  Psychiatric disorder, most recently diagnosed as bipolar 
affective disorder, agoraphobia with panic attacks, and 
atypical psychosis, was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issue decided herein.  The record includes all service 
medical records as well as VA outpatient treatment records, a 
July 2000 VA examination report, and evidence received from 
the Social Security Administration.  The Board notes that the 
July 2000 VA examination report also includes an etiology 
opinion by the examiner.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue decided herein.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection.  
The discussions in the rating decision and statement of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  

For purposes of this particular case, the Board also notes 
here that the new legislation expressly provides that the 
duty to assist the veteran shall not be construed to require 
VA to reopen a claim that has been disallowed except where 
new and material evidence has been presented or secured as 
described in 38 U.S.C.A. § 5108.  While the Board 
acknowledges that the RO did not consider the claim under the 
new and material analysis provisions of 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 and did not advise the veteran of the 
provisions of that statute and regulation, the Board finds no 
prejudice to the veteran in view of the following 
determination.

By rating decision in September 1991, entitlement to service 
connection for depression was denied on the basis that there 
was no evidence of a chronic disorder during service or 
within one year of discharge from service.  Although the 
veteran was notified of that determination and furnished 
notice of appellate rights and procedures, he did not 
initiate an appeal by filing a notice of disagreement.  
Accordingly, the September 1991 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

For purposes of the present appeal, new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, the "benefit of the doubt doctrine" does not apply 
to the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet.App. 462 (1994).

The underlying claim in this case is a claim of entitlement 
to service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  It should also 
be noted here that personality disorders as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

In a December 1999 communication, the veteran indicated that 
he wished to reopen his claim.  In the April 2001 rating 
decision from which the present appeal arises, the RO appears 
to have considered the veteran's claim de novo without 
application of the new and material evidence analysis 
applicable to claims to reopen.  However, even if the RO 
implicitly found new and material evidence to reopen the 
claim, it remains the Board's responsibility to review that 
determination.  See generally Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

The September 1991 rating decision was based on a finding 
that there was no evidence of chronic psychiatric disability 
during service or of a psychosis within one year of discharge 
from service.  Evidence received since the September 1991 
rating decision includes various medical records documenting 
treatment for psychiatric disorders, variously diagnosed, in 
the 1990's.  To the extent that the September 1991 rating 
decision was based on a finding of no current chronic 
psychiatric disability, the newly received medical records 
are new and material. 

However, the Board believes that the most significant item of 
new evidence is the report of VA examination in July 2000.  
This examination report lists diagnoses of bipolar affective 
disorder, agoraphobia with panic attacks, and atypical 
psychosis.  Moreover, the examiner offered an opinion that 
the veteran's psychiatric disability had its onset during his 
military service.  This item of evidence is both new and 
material.  Assuming the July 2000 opinion to be true as 
required by law under the new and material analysis, the 
veteran's claim has been reopened.  38 U.S.C.A. § 5108; 
Justus v. Principi, 3 Vet. App. 510 (1992).  

Turning to a merits analysis of the veteran's appeal, the 
Board notes that service medical records do document 
complaints of nausea believed to be associated with 
seasickness.  Significantly, the veteran was referred for 
psychiatric consultation in September 1977 after a suicide 
attempt.  It appears that the examiners at that time felt 
that the incident did not reflect a serious suicide attempt, 
and it was reported that the veteran was impulsive and 
extremely immature.  Clinical records in November 1977 list 
assessments of situational reaction, chronic motion sickness, 
and immature personality by history.  The veteran's 
psychiatric status was clinically evaluated as normal at the 
time of discharge examination in  February 1978.  

Although the veteran has reported receiving VA treatment in 
1978, attempts to obtain any available records of such 
treatment have been unsuccessful.  The record does not 
include any medical records of psychiatric treatment until 
the 1990's.  A review of the various VA and private treatment 
record during the 1990's shows numerous psychiatric 
diagnoses.  

In connection with the veteran's claim, the RO scheduled a VA 
psychiatric examination and requested a review of the 
veteran's file.  Upon VA mental examination dated in July 
2000, the examiner noted that the veteran was seen with his 
records.  It was also noted that the examiner felt the 
veteran to be a reliable historian.  The veteran reported 
being continually nauseous and agoraphobic.  He also reported 
living in a darkened room and being unable to brush his teeth 
or bathe.  The veteran dated the onset of his problems to 
approximately his first time on a naval ship in November 
1976.  The veteran reported having panic attacks and 
swallowing his own vomit while in service.  He also reported 
hitting his head on the ship due to dizziness.  He stated 
that he was chronically stressed and anxious in the service 
but did not want to quit.  The examiner noted the veteran had 
been previously diagnosed with almost every psychiatric 
diagnosis available.  The veteran reported his major stressor 
in service as trying to be a capable operations specialist 
while he was chronically ill, dizzy, and nauseated.  He also 
reported a specific stressor of having his watch stolen off 
of his arm by a boy while in the Philippines.  The veteran 
reported that a Philippine policeman shot the boy right in 
front of him.  The veteran reported having no close friends.  
He also reported a lack of interest in day-to-day activities, 
sleep disturbances, anger outbursts, concentration problems, 
exaggerated startle responses, obsessive compulsive 
tendencies, and an inability to leave his bedroom.  

The July 2000 examiner noted the veteran appeared to be 
nauseated during the interview and trying not to vomit.  
Speech fluency, rate, tone and articulation were described as 
very slow by the examiner.  His mood was very anxious and 
depressed and his affect was constricted and flat.  Diagnoses 
of bipolar affective disorder unspecified, agoraphobia with 
panic attacks, and atypical psychosis were noted.  The 
examiner opined that the veteran did not meet the criteria 
for a diagnosis of post-traumatic stress disorder because his 
stressors were not of significant impact.  The examiner noted 
the veteran was difficult to diagnose, not only by him but 
obviously by his past psychiatric assessors, because he did 
not clearly fit into any one diagnostic category.  However, 
his degree of dysfunction was noted as extreme.  The examiner 
opined that from what he could tell, the veteran was 
functioning adequately prior to service, but had difficulty 
from the day he stepped on the ship.  The examiner noted that 
the veteran's nausea, disorientation, and what he (the 
examiner) thought was psychosis at that time made it 
impossible for the veteran to function.  The examiner stated 
that he believed the veteran had been damaged since that 
point and had gotten increasingly worse.  

After reviewing the record as a whole, it appears that 
service medical personnel did not view the veteran's behavior 
and symptomatology during service to be indicative of a 
chronic psychiatric disorder as such.  Instead, they 
attributed his symptoms, including the suicide gesture, to 
immaturity and a situational reaction.  

However, the July 2000 VA medical examiner, with benefit of 
review of the veteran's symptomatology over the years, has 
offered an opinion which seems to link the current 
psychiatric disorders to the inservice symptoms.  The July 
2000 VA examiner stated that the veteran appeared to be 
functioning adequately prior to service and his nausea, 
disorientation, and what the examiner thought was a psychosis 
made it impossible for the veteran to function in service.  
The examiner also opined that he believed the veteran had 
been damaged since his discharge from service and had become 
increasingly worse. 

The Board recognizes that an argument can be made that the 
assessment of the service medical examiners should carry more 
weight since they had the opportunity to examiner the veteran 
at that time.  On the other hand, however, the July 2000 VA 
examiner had the benefit of reviewing the veteran's service 
records in retrospect and in light of more current 
psychiatric findings.  While the evidence either way is less 
than overwhelming, the Board finds that the July 2000 medical 
opinion should be afforded more weight.  The examiner was 
able to examine the veteran and was also able to review the 
veteran's psychiatric symptomatology from a longitudinal 
perspective.  The examiner determined, in his or her trained 
medical judgment, that the veteran currently suffers from 
psychiatric disability which had its onset during the 
veteran's active military service.  The examiner diagnosed 
the disability as bipolar affective disorder, agoraphobia 
with panic attacks, and atypical psychosis.  Accordingly, 
service connection for psychiatric disability described as 
such is warranted.  In reaching this determination, all 
reasonable doubt has been resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
psychiatric disability.  Entitlement to service connection 
for psychiatric disability diagnosed as bipolar affective 
disorder, agoraphobia with panic attacks, and atypical 
psychosis is warranted.  The appeal is granted to this 
extent. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

